Exhibit 10(iii)(A)(4)

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), hereby grants to the Participant named below a Performance Share
Award (the “Award”) to be settled in cash and/or shares of the Company’s common
stock (the “Shares”). The terms and conditions of this Award are set forth in
this Award Agreement (the “Agreement”), and in The Interpublic Group of
Companies, Inc. 2009 Performance Incentive Plan (the “Plan”), which is attached
hereto as Exhibit A.

 

Date of Award

 

 

<  >

 

 

Participant’s Name         <  >

 

Target Number of Shares to be Awarded Upon Vesting

 

      <    > Performance Period  

                        to                             .

 

Vesting Date  

Subject to the provisions of the Plan, the scheduled vesting date is the
             anniversary of the Date of Award, or such later date as specified
in the following paragraph.

 

Notwithstanding any other provision of this Agreement, if the audit to the
Company’s consolidated financial statements for the years included in the
Performance Period (the “Audited Financials”) has not been completed more than
fifteen (15) days prior to the date specified above, the vesting date shall be
delayed until the earlier of (i) the thirtieth (30th) day after the completion
of the Audited Financials for the years included in the Performance Period or
(ii) the date the Actual Shares Awarded (as defined below) are delivered. Unless
the Committee or its designee determines otherwise in its sole discretion, any
portion of this Award that is not vested on the date the Participant ceases to
be an employee of the Company and its Affiliates shall be forfeited.

Actual Shares Awarded   The “Actual Shares Awarded” (to the extent vested) shall
be between 0 and 2 times the “Target Number of Shares to be Awarded Upon
Vesting,” as determined by the Committee based on the achievement of the
Performance Criteria described in the in the Award Letter from Interpublic.
[Form of Actual Payment Amount may be made in cash, Shares, or a combination as
prescribed in Section 7(b) of the Plan]. Payment Date   Subject to the
provisions of the Plan, the Actual Shares Awarded (to the extent vested) shall
be paid to the Participant during the calendar year prescribed by Section 7(b)
of the Plan, no later than March 15th of such calendar year.

The terms of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. In case of any conflict between this Agreement and the Plan, the terms of
the Plan shall control.

Please review the rest of this Agreement and the Plan document, and execute the
Agreement where indicated below.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

LOGO [g64628g63w22.jpg]

Fabrizio Alcobe-Fierro

Vice President, Global Compensation

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.

 

  

Participant’s Signature,

to be provided electronically



--------------------------------------------------------------------------------

THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

The following terms and conditions supplement the terms of the Plan:

 

Achievement of Performance Criteria    Subject to the terms of the Plan, the
Committee shall have sole and exclusive discretion to determine whether and the
extent to which the applicable Performance Criteria have been achieved, and the
corresponding number of Actual Shares Awarded. Except in the case of death,
Disability, or a Change of Control, no payment shall be made pursuant to this
Award unless the Committee has certified in writing that the Performance
Criteria and all other material terms of the Award have been satisfied. Tax
Withholding    As set forth in the Plan, the Company may be required to withhold
income and employment taxes when Shares are transferred to the Participant. The
Company will withhold the necessary number of shares to pay such taxes, unless
the Participant indicates via the Company’s stock plan administrator, currently
UBS Financial Services, no later than two (2) business days prior to the vesting
date that he/she will pay the taxes in another manner. In any event, the
Participant remains responsible at all times for paying any income and
employment taxes with respect to this Award. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. Neither the Company nor any of its affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.
Interpretation and Construction    This Agreement and the Plan shall be
construed and interpreted by the Committee, in its sole discretion. Any
interpretation or other determination by the Committee (including, but not
limited to, correction of any defect or omission and reconciliation of any
inconsistency in the Agreement or the Plan) shall be binding and conclusive.
Entire Understanding    This Agreement and the terms of the Plan constitute the
entire understanding between the Participant and the Company and its Affiliates
regarding this Award. Any prior agreements, commitments, or negotiations
concerning this Award are superseded.

 

-2-